Filed 3/29/19
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


WALNUT CREEK POLICE OFFICERS’
ASSOCIATION,
         Plaintiff and Appellant,
                                                           A156477
v.
CITY OF WALNUT CREEK et al.,                               (Contra Costa County
                                                           Super. Ct. No. N19-0109)
         Defendants and Respondents;
FIRST AMENDMENT COALITION et al.,
         Interveners and Appellants.
[And five other cases.*]

THE COURT*:
         Good cause appearing, the request for publication is granted. Pursuant to
California Rules of Court, rules 8.1105(b) and 8.1110, the attached order of March 12,
2019, is certified for publication.



Date:                                                _____________________________ P. J.




*
 Richmond Police Officers’ Assn. v. City of Richmond (A156479), Contra Costa County
Deputy Sheriffs’ Assn. v. County of Contra Costa (A156480), Antioch Police Officers’
Assn. v. City of Antioch (A156481), Martinez Police Officers’ Assn. v. City of Martinez
(A156482), Concord Police Assn. v. City of Concord (A156484)
*
    Pollak, P. J., Tucher, J., and Brown, J. participated in the decision.


                                                 1
Trial court:                             Contra Costa County Superior Court

Trial judge:                             Honorable Charles “Steve” Treat

Counsel for plaintiffs and appellants:   RAINS LUCIA STERN ST. PHALLE & SILVER, PC
                                         Michael L. Rains
                                         Rockne A. Lucia, Jr.
                                         Timothy K. Talbot
                                         Zachery A. Lopes

Counsel for defendants and               CITY OF CONCORD
respondents:                             Joshua K. Clendenin

                                         COUNTY OF CONTRA COSTA
                                         Hannah M. Shafsky

                                         CITY OF MARTINEZ
                                         Mary Ann Mason

                                         CITY OF RICHMOND
                                         Bruce Goodmiller
                                         Shannon Lee Moor

                                         COLE HUBER LLP
                                         Derek P. Cole

                                         WALTER & PISTOLE APC
                                         John A. Abaci
                                         City of Martinez

Counsel for interveners and              CALIFORNIA FIRST AMENDMENT COALITION
appellants:                              David E. Snyder

                                         AMERICAN CIVIL LIBERTIES UNION
                                         Christine P. Sun

                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                         Tenaya Rodewald
                                         James M. Chadwick



                                             2
Filed 3/12/19

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


WALNUT CREEK POLICE OFFICERS’
ASSOCIATION,
         Appellant,
                                                                A156477
v.
CITY OF WALNUT CREEK et al.,                                    (Contra Costa County
                                                                Super. Ct. No. N19-0109)
         Respondents;
FIRST AMENDMENT COALITION et al.,
         Interveners.
[And five other cases.*]

THE COURT*:
         The petitions for writ of supersedeas filed in these consolidated matters are denied.
Appellants have not shown that “substantial questions will be raised on appeal.” (Smith v.
Selma Community Hospital (2010) 188 Cal.App.4th 1, 18.) The appeals center around
amendments enacted this year to Penal Code section 832.7 that expand public access to
certain peace officer records maintained by a state or local agency. (See Pen. Code,
§ 832.7, subd. (b)(1).) Appellants assert that applying the 2019 amendments to compel
disclosure of records created prior to 2019 constitutes an improper retroactive application
of the new law. For the reasons stated by the trial court, appellants’ argument is without
merit. Although the records may have been created prior to 2019, the event necessary to
“trigger application” of the new law—a request for records maintained by an agency—
necessarily occurs after the law’s effective date. (People v. Grant (1999) 20 Cal.4th 150,
*
    A156479, A156480, A156481, A156482, A156484
*
    Pollak, P. J., Tucher, J., and Brown, J. participated in the decision.


                                                 1
157 [“the critical question for determining retroactivity usually is whether the last act or
event necessary to trigger application of the statute occurred before or after the statute's
effective date”].) The new law also does not change the legal consequences for peace
officer conduct described in pre-2019 records. (See ibid. [application of new law is
retroactive “only if it attaches new legal consequences to, or increases a party’s liability
for, an event, transaction, or conduct that was completed before the law’s effective
date”].) Rather, the new law changes only the public's right to access peace officer
records.
       The temporary stay issued by this court on February 15, 2019, will expire at
5:00 p.m. on March 19, 2019.
       Interveners’ motion for calendar preference and expedited briefing is denied.




Date: March 12, 2019                                      ______________________ P. J.




                                              2